Citation Nr: 0010058	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  96-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran has verified active duty from December 1990 to 
August 1991 with service in Southwest Asia from January 1991 
to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran also submitted a claim for entitlement to a 
pulmonary disorder, to include as due to an undiagnosed 
illness.  The claim was denied in April 1995.  The veteran 
submitted a notice of disagreement in May 1995 and was issued 
a statement of the case in January 1996.  She then perfected 
her appeal of the issue in April 1996.  However, the veteran 
later withdrew the issue from consideration at her April 1996 
hearing.  The veteran's representative submitted a VA Form 
21-4138 in January 1997 that confirmed withdrawal of the 
issue.  Accordingly, the issue is not before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran served as a practical nurse attached to an 
evacuation hospital in Southwest Asia.

2.  The veteran has a diagnosis of PTSD that has been linked 
to her service in Southwest Asia by VA psychiatric 
examination dated in April 1994.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999), 
(codified at 38 C.F.R. § 3.304(f) (1999)).  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 
1154(b) (West 1991).  If the VA determines that the veteran 
did not engage in combat, lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted); 
see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim, which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

The veteran is seeking entitlement to service connection for 
PTSD.  The veteran has verified active service from December 
1990 to August 1991.  A review of the claims file reflects 
that she served as a [licensed] practical nurse (LPN) with an 
evacuation hospital in Southwest Asia from January 1991 to 
May 1991.

A review of the veteran's service medical records (SMRs) is 
negative for any indication of psychiatric complaints during 
her period of active service.  She had several physical 
complaints related to her period of service that were 
eventually resolved and she was returned to her Reserve 
status.

The veteran submitted her claim to establish service 
connection for PTSD in March 1994.  At the time she indicated 
that she had nightmares and flashbacks related to SCUD 
missile attacks.

The veteran was afforded a VA psychiatric examination in 
April 1994.  At the examination the veteran detailed several 
experiences related to her service in Southwest Asia.  She 
said that she had nightmares and was afraid to sleep as a 
result of her experiences.  The VA examiner provided two 
diagnoses.  The first was generalized anxiety with mixed 
emotions.  The second was PTSD.  The examiner qualified his 
second diagnosis by stating that the veteran had very 
horrible experiences in Southwest Asia.  If the veteran's 
experiences were true, then he could diagnose PTSD.  If the 
experiences were not true there would be no basis for a 
diagnosis of PTSD.

The veteran was afforded a second VA psychiatric examination 
in June 1995.  The veteran related similar stressful 
experiences as at the time of her April 1994 examination.  
The examiner did not provide a diagnosis of PTSD.  Further, 
in regard to the veteran's stressors, the examiner found them 
to be no greater than those experienced in an emergency room 
setting. 

The veteran's claim was denied in August 1995.  The basis of 
the denial was the lack of qualified stressors and the lack 
of a diagnosis of PTSD at the latest examination.  

In reviewing the evidence of record, the Board finds that the 
veteran has submitted a well-grounded claim for entitlement 
to service connection to PTSD.  She has established the 
incurrence of stressors in service, and has been diagnosed 
with PTSD linked to her claimed stressors.  The veteran's 
statements must be accepted as truthful for the purposes of 
well grounding her claim.  Robinette v. Brown, 8 Vet. App. 
69, 77- 78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  
The results of her April 1994 VA examination are sufficient 
to provide a diagnosis of PTSD that is linked to her 
experiences in Southwest Asia.  Accordingly, her claim is 
well grounded.  

The Board further finds that additional development is 
required in order to afford the veteran due process in the 
adjudication of his claim.  The requirements for additional 
development will be addressed in the REMAND section of this 
decision.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

The veteran was denied service connection for PTSD in August 
1995.  The rating decision relied on the June 1995 VA 
examination report that found no present diagnosis of PTSD.  
The rating decision also cited to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition Revised (DSM-III-R), in noting that 
the veteran's prior diagnosis of PTSD did not meet the 
necessary diagnostic criteria.

The Board notes that prior to transferring this case to the 
Board, the RO did not acknowledge the change in regulations 
used to evaluation mental disorders that became effective in 
November 1996.  Specifically, the change resulted in the 
adoption of the Fourth Edition of the DSM in evaluating 
psychiatric disabilities.  The criteria to support a 
diagnosis of PTSD were significantly amended in DSM-IV, 
particularly the elements necessary to establish sufficiency 
of the stressor were relaxed.

A review of the record does not show any attempt by the RO to 
verify any of the veteran's claimed stressors.  The Board 
notes that the RO attempted to obtain the veteran's personnel 
records, without success, because her Reserve unit failed to 
respond to the request.  The veteran was also notified of 
this request in November 1996.  She was further requested to 
provide a certified copy of her DD 214.  There is no 
indication in the record that the veteran responded to the 
RO's request.

The veteran's stressors must be submitted to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) for 
possible verification.  Accordingly, her personnel file and 
DD 214 must also be submitted, along with a concise stressor 
statement in order to provide the veteran with every 
opportunity to establish her claim.

The Board also notes that the veteran appears to still be an 
active member of the Army Reserve based on correspondence in 
the claims file.  She was notified in 1998 that her VA 
disability compensation was to be reduced because she had 
continued to receive drill pay.  

The veteran's representative has argued that neither the 
April 1994 nor the June 1995 VA psychiatric examination was 
performed by a licensed psychiatrist, and that the physician 
performing the June 1995 VA psychiatric examination has been 
removed as an examining physician for PTSD claims.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Under the circumstances, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to her claim 
for service connection for PTSD.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records, which 
have not been obtained previously.  Any 
records received should be associated 
with the claims folder.

2.  The RO should also request that the 
veteran provide more specific facts, if 
available, about the stressful events she 
claims to have experienced in service.  
She should be asked to provide dates, 
places, and detailed descriptions for 
each event, and the name and other 
identifying information concerning any 
individual involved in the incidents.  
She should specify what unit(s) she was 
attached to at the time the alleged 
events occurred.  

3.  The RO should also request that the 
veteran provide the correct mailing 
address for her current unit or the unit 
maintaining her personnel records, as 
necessary.  After obtaining proper 
authorization, the veteran's personnel 
records should be requested, specifically 
to document her service and assignment in 
Southwest Asia.  The veteran should be 
advised that obtaining these records is 
very important to her claim and that if 
her unit fails to respond she should take 
the necessary actions to obtain the 
records herself.  

4.  Whether or not a response is received 
from the veteran, the RO should prepare a 
summary of the veteran's alleged 
stressors and forward it with a copy of 
her DD-214, and any other service records 
found, and this remand, to the U.S. Armed 
Services Center for Research of Unit 
Records for verification of the veteran's 
alleged stressors.  The summary of the 
stressors should include the veteran's 
allegation of SCUD attacks and her unit's 
treatment of prisoners of war.  The 
USASCRUR should be requested to provide 
copies of all pertinent Operational 
Reports-Lessons Learned (OR-LL) pertinent 
to the veteran's unit for her period of 
service in Southwest Asia.

5.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development deemed 
necessary by the RO, the veteran's file 
should be reviewed and a summary 
prepared, including all associated 
documents, and then make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  This report 
is then to be added to the claims folder.

6.  If, and only if a stressor is 
identified, the RO should arrange for a 
VA examination of the veteran by a 
psychiatrist to determine the nature and 
etiology of any psychiatric disorder(s) 
present.  All indicated tests or studies, 
including psychological evaluations, 
should be performed.  The psychiatrist 
should use the criteria of DSM-IV and 
specifically confirm or rule out a 
diagnosis of PTSD.  If a PTSD diagnosis 
is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO.  The claims file 
must be made available to and reviewed by 
the psychiatrist prior to the 
examination.  The rationale for all 
opinions expressed should be explained.

7.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions, including the 
requested examination and opinions, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development.

8.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.

If the claim remains denied, the veteran and her 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

